     Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 1 of 12

Attachment 3: Facts, Summary, Legal Claims


1.

2.             FACTS,SUMMARY,AND LEGAL CLAIMS
3.


4.                                MATERIAL FACTS


5. (i)Abuse of Discretion,(ii) Violation ofDue Process,(iii) Violation ofEqual

     Protection '"''Discrimination Against Class ofOne (iv) Emotional Distress,(v)

     Denied Access to the Court,(vi) 8th Amendment Violations.

6. Discovery is incomplete, key material facts can be proven through discovery.

7.                                       FACTS

8. Plaintiff Lord James Christopher, hereafter referred to as Plaintiff, was

     formally charged with the allegation ofchild molestation during the month of

     June 2015.


9. MAY 25.2018; When Plaintiffappeared before the court on this date Plaintiff

     had in Plaintiffs possession a motion for discovery as well as a motion to

     strike/dismiss complaint request for full finding offact and conclusion oflaw.

     The fact that Plaintiff had already been made to suffer years of mental and

     emotional distress, financial ruin, and defamation ofcharacter, along with

     having to travel over 400 miles to appear at the Glynn County Superior Court,

     lead Plaintiffto attempt to have PlaintifTs motion to strike/dismiss heard at

     this arraignment.




Attachment 3                                                             Page 1 of 12
   Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 2 of 12

Attachment 3: Facts, Summary, Legal Claims

10. Case No. CR-1800318 was called and when Plaintiff appeared before the

   court Plaintiff attempted to seek valid, relevant clarification about the nature

   and the cause ofthe actions against Plaintiff in order to enter an informed plea.

   Plaintiff was interrupted, rushed and bullied by Defendant Anthony L.

   Harrison ofthe Glynn County Superior Court. PlaintifTs attempt to challenge

   jurisdiction, in particular subject matterjurisdiction, angered Defendant

   Anthony L. Harrison. Plaintiff only wanted to make sure that Plaintiff

   understood that subject matter jurisdiction had been established after PlaintifTs

   challenge. PlaintifTs understanding was thatjurisdiction could be challenged

   at any time. Plaintiff wanted to make sure that Case No. CR-1800318 had

   proper standing before any ftirther violation of PlaintifTs liberty took place.

   Instead, Plaintiff was met with hostility from Defendant Anthony L. Harrison.

11. Despite Plaintiff making Defendant Anthony L. Harrison aware ofthe threats

   of violence that Plaintiff was facing and that Plaintiff was only attempting to

   mitigate those threats of violence. Defendant Anthony L. Harrison denied

   Plaintiff a chance to mitigate the threats of violence, allowing Plaintiff less

   than 10 minutes ofthe court's time before ending the arraignment and

   menacingly telling Plaintiffto end PlaintifTs line of clarification and exit the

   courtroom.


12. Defendant Anthony L. Harrison abused Defendant Anthony L. Harrison's

   discretion and entered a plea of not guilty against PlaintifTs objections.

Attachment 3                                                              Page 2 of 12
      Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 3 of 12
Attachment 3: Facts, Summary, Legal Claims


      Plaintiff was not refusing to plea. Plaintiff was only attempting to seek

      clarification about the nature and cause ofthe actions against Plaintiff and the

      proceedings in order to make an informed plea. Plaintiff articulated this to

      Defendant Anthony L. Harrison through multiple objections. Despite these

      facts Defendant Anthony L. Harrison still entered a plea of not guilty absent

      the evidence/actions necessary to enter a plea over Plaintiff's objections.

13.     PlaintifTs motion to strike/dismiss complaint request for full finding offacts

      and conclusion oflaw made the assertion ofthe violation ofPlaintiffs

      constitutional right to a speedy trial. By raising the assertion ofthe violation

      ofPlaintiffs constitutional right to a speedy trial, Plaintiffthen asserted

      Plaintiffs constitutional right to a speedy trial. Plaintiffs attempts to raise the

      issue ofthe violation ofPlaintiffs constitutional right to a speedy trial were

      thwarted by Defendant Anthony L. Harrison. Had it not been for Defendant

      Anthony L. Harrison's interruptions, rushing, and bullying tactics Plaintiff

      would have had the chance to address this most pertinent ofissues. To date.

      Plaintiff has been made to suffer well over 1,567 days of mental and emotional

      distress, financial ruin, and defamation of character since Plaintiff's attempt to

      address these matters with the court. Plaintiff made Defendant Anthony L.

      Harrison and the court aware ofthe motions in Plaintiff's possession. But

      before Plaintiff could inform Defendant Anthony L. Harrison and the court of

      the issues raised in PlaintifTs motion to strike/dismiss Plaintiff was interrupted

Attachment 3                                                                 Page 3 of 12
    Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 4 of 12
Attachment 3: Facts, Summary, Legal Claims

   by Defendant Anthony L. Harrison and told that Plaintiffs motion would only

   be heard if Plaintiff left the courtroom, went to the Court Clerk's office, and

   filed the motion with the Court Clerk. The motion would then be scheduled

   for a motions calendar and then Plaintiff would have to return at that date.

   (Evidence of all ofthe aforementioned actions and statements from this date

   can be found on the record/transcript of Case Number CR-1800318,Plaintiffs

   discovery motion, and motion to strike/dismiss complaint request for full

   finding offacts and conclusion oflaw have been attached labeled Exhibit A

   and Exhibit B respectively.)

14. After leaving the courtroom Plaintiff immediately went to the Court Clerk and

   District Attorney's offices to file both ofthe aforementioned motions that

   Plaintiff had in Plaintiff's possession. To date, October 17, 2019, it has been

   510 days since Plaintiff filed Plaintiffs motion asserting Plaintiffs

   constitutional right to a speedy trial.

15. When Plaintiff left the Glynn County Superior Court, Plaintiffthen went to the

   Glyrm County Public Defender's Office and applied for a public defender.

16. SEPTEMBER 10.2018:            On this date Plaintiff appeared for a calendar call.

    When Plaintiff arrived in the courtroom Plaintiff located Mr. Bill Johnson.

   Plaintiff had been made aware by way of mail from the Glyim County Public

   Defender's Office that Mr. Bill Johnson had been assigned as Plaintiffs

    assistant counsel. Immediately upon approaching Mr. Johnson, after Plaintiff

Attachment 3                                                               Page 4 of 12
   Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 5 of 12
Attachment 3: Facts, Summary, Legal Claims

   introduced PlaintifTs selfto Mr. Johnson, Plaintiff informed Mr. Johnson of

   how it was essential to PlaintifFs defense to have independent lab testing of

   the DNA evidence in case number CR-1800318. Mr. Johnson said to Plaintiff

   that"the judge is not going to give you time for that" in response to Plaintiff's

   request to have an independent laboratory investigate the DNA evidence, Mr.

   Johnson made this statement to Plaintiff despite the facts that:(i). The

   prosecution took over 1,050 days from formally charging Plaintiff to

   indictment; (ii). To date, it had only been 110 days since indictment;(iii).

   The first time Plaintiff was brought before the court Plaintiff's rights were

   violated. After that Plaintiff sought legal counsel, (iv). The second time

   Plaintiff was before the court(September 10, 2018) was the first time that

   Plaintiff met with Plaintiffs legal counsel; (v). This being Mr. Johnson's first

   time meeting with Plaintiff, and Plaintiff had only received discovery less than

   30 days prior to meeting Mr. Johnson, and upon meeting Mr. Johnson Plaintiff

   immediately informed Mr. Johnson ofthe fact that having independent

   laboratory testing ofthe DNA evidence was indispensable to a successful

   defense; (vi). At this time actions were taking place that led to civil case

   number 1:19-CV-4079 before the United States District Court for the Northern


   District of Georgia and Plaintiff had a calendar call date at Cobb County

   Superior Court. The prosecution and Mr. Johnson had previously agreed to a

   continuance due to the fact ofPlaintiffs unlawful detention in Cobb County

Attachment 3                                                            Page 5 of 12
      Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 6 of 12
Attachment 3: Facts, Summary, Legal Claims

      Adult Detention Center. This continuance was granted by Defendant Anthony

      L. Harrison due to the fact that even though released, Plaintiff had to be back

      in Cobb County for court.

17. Regardless ofthese facts, after Mr. Johnson was informed ofPlaintiffs need to

      have the DNA evidence independently investigated, Mr. Johnson did not

      inform the court ofthis at the calendar call or at any time since.

18. SEPTEMBER 13.2018; On this date, upon arriving to Cobb County

      Superior Court, Plaintiff was ordered jailed in the Cobb County Adult

      Detention Center with no bond.

19. AUGUST 27.2019: Plaintiff was released from the Cobb County Adult

      Detention Center.


20. OCTOBER 11.2019: Plaintiff put Glynn County Court Clerk and Glynn

      County District Attorney's Offices on notice ofPlaintiffs filing complaint,

      request for injunction, and removal.

21.                                      SUMMARY
22.
23.
24. VIOLATION OF RIGHT TO DUE PROCESS
25.
26. Plaintiffs 4th, 5th, 6th, and 14th amendment rights were violated by the

      following actions ofabuse of discretion and absence offairness: (1). Entering

      a plea of not guilty over Plaintiffs objections. It is Plaintiffs right to enter an

      informed plea. The record will show. Plaintiff only attempted to seek


Attachment 3                                                                 Page 6 of 12
    Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 7 of 12
Attachment 3: Facts, Summary, Legal Claims


   clarification about the nature and cause ofthe actions against Plaintiff in order

   for Plaintiffto make an informed plea Plaintiff's self. PlaintifTs respect and

   adherence to the Georgia Superior Court Rules of Conduct and Procedure

   along with Plaintiffs cooperation with Defendant Anthony L. Harrison made it

   straightforward of how Defendant Anthony L. Harrison could easily ascertain

   Plaintiff's intended plea(ensure Plaintiff was properly informed ofthe nature

   and cause ofthe actions against Plaintiff). Defendant Anthony L. Harrison is

   devoid of any evidence ofPlaintiffrefusing to enter a plea;(2). Ignoring

   PlaintifTs pleadings. During the arraignment hearing on May 25,2018

   Plaintiff had not filed PlaintifTs pleadings in the proper manner(motion to

   strike/dismiss complaint request for full finding offact and conclusion oflaw),

   but due to the hardships that Plaintiff had been made to face by no fault of

   PlaintifTs own, it is fair to say that Defendant Anthony L. Harrison could have

   at least given some consideration to PlaintifTs pleadings being heard. The fact

   that the Assistant District Attorney assigned to Case Number CR-1800318 on

   the date of May 25, 2018 did not have to raise any argument against PlaintifTs

   motions being heard on the same date ofthe arraignment because Defendant

   Anthony L. Harrison raised the argument for the Assistant District Attorney

   more than reasonably brings Defendant Anthony L. Harrison's impartiality into

   question;(3). Jurisdiction challenged but not established. It is PlaintifTs

   understanding that Plaintiff has the right to challenge jurisdiction at any time.

Attachment 3                                                             Page 7 of 12
    Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 8 of 12
Attachment 3: Facts, Summary, Legal Claims


   The record of Case Number CR-1800318 will show Plaintiff challenging

   jurisdiction with valid, relevant clarifications about the nature and cause ofthe

   actions against Plaintiff and the proceedings. It is also Plaintiffs

   understanding that once Plaintiff challenges jurisdiction,jurisdiction then has

   to be established with factual evidence. Plaintiff's challenge to jurisdiction

   was thwarted by Defendant Anthony L. Harrison. No evidence was presented

   by the Assistant District Attorney, no arguments against Plaintiffs challenges

   were raised by the Assistant District Attorney. Plaintiff's challenges were only

   met by Defendant Anthony L. Harrison's reckless disregard for the oath of a

   standard ofethics Defendant Anthony L. Harrison was sworn to uphold. It is

   Plaintiffs understanding that for Defendants Anthony L. Harrison, Jackie

   Johnson, and Assistant District Attorney assigned to Case Number

   CR-1800318 to enjoy judicial immunity. Defendants Anthony L. Harrison,

   Jackie Johnson, and Assistant District Attorney assigned to Case Number

   CR-1800318 must establish subject matter jurisdiction. Where it is Plaintiff

   has challenged subject matter jurisdiction, and by all reasonable standards

   Defendants Anthony L. Harrison, Jackie Johnson, and Assistant District

   Attorney assigned to Case Number CR-1800318 have failed to establish

   jurisdiction, thereby opening themselves up to personal liability. It is

   Plaintiffs understanding that no officer ofthe court shall enjoy immunity

   simultaneously while denying someone due process;(4). Violation of equal

Attachment 3                                                              Page 8 of 12
    Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 9 of 12

Attachment 3: Facts, Summary, Legal Claims


    protection under the law: discrimination ofclass of one. Defendant Anthony

    L. Harrison's treatment ofPlaintiff is far from the norm, as Plaintiff has sat in

    the courtroom and observed Defendant Anthony L. Harrison's ethical and

    appropriate treatment of other people. Plaintiff doing something as simple as

    exercising PlaintifTs constitutional right to be informed should not have

    caused Defendant Anthony L. Harrison to treat Plaintiff in an inappropriate and

    unethical manner;

27. (5). Ineffective assistance of counsel. Mr. Johnson's inaction in regards to

    Plaintiffs defense clearly shows ineffective assistance of counsel. Mr.

    Johnson has done nothing in over 400 days to take any action to challenge the

    prosecution's claims and/or evidence. The fact that Mr. Johnson misinformed

    Plaintiff in claiming that Defendant Anthony L. Harrison would not allow

    Plaintifftime to have an independent laboratory examine the DNA evidence

    while Defendants Anthony L. Harrison, Jackie Johnson, and Assistant District

    Attorney assigned to Case Number CR-1800318 have allowed the case to

    lagger on for 396 days as of October 11, 2019; (6). Speedy trial violation. As

    of October 11,2019, it has been 1,567 days since Plaintiff was formally

    charged in case number CR-1800318. Plaintiff understands that Plaintiff does

    not enjoy a right to a speedy indictment but to make someone endure mental

    and emotional distress, financial ruin, and defamation of character for 3 years

    until indictment is inexcusable. Aside from this, the 504 days(as of October

Attachments                                                               Page 9 of 12
   Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 10 of 12

Attachment 3: Facts, Summary, Legal Claims


    11, 2019)from the filing ofPlaintiffs motion to strike/dismiss complaint

   request for full finding offacts and conclusion of law which asserts Plaintiffs

   constitutional right to a speedy trial that still goes unheard by the Glynn

   County Superior Court is a further inexcusable violation ofPlaintiffs

   constitutional right to a speedy trial. The fact that Defendants Anthony L.

   Harrison, Jackie Johnson, and Assistant District Attorney assigned to Case

   Number CR-1800318 allowed the case to lagger on while Plaintiff sat in the

   Cobb County Adult Detention Center for 347 days is beyond Plaintiffs control

   and is also inexcusable. If within the 347 days Plaintiff was held inside the

   Cobb County Adult Detention Center Defendants Anthony L. Harrison, Jackie

   Johnson, and Assistant District Attorney assigned to Case Number

   CR-1800318 would have taken action to have Plaintiff brought before the

   Glynn County Superior Court and have Plaintiffs motion to strike/dismiss

   complaint request for full finding offact and conclusion oflaw heard

   Plaintiffs assertion ofPlaintiffs constitutional right to a speedy trial would

   have been protected. This denial of access to the court was beyond Plaintiffs

   control. Evidence, witnesses, and mental recollection indispensable to

   Plaintiffs successful defense have been lost to time. Once again, these actions

   were well beyond Plaintiffs control;(7). It is Plaintiffs understanding that

   there is no exact time frame for the violation of one's constitutional right to a

   speedy trial. It is also Plaintiffs understanding that the Georgia State Supreme

Attachment 3                                                            Page 10 of 12
    Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 11 of 12

Attachment 3: Facts, Summary, Legal Claims


    Court has ruled that"5 years is too long". Case number CR-1800318 is

    nearing the 5 year mark.

28. CRUEL & UNUSUAL PUNISHMENT


29. FlaintifTs 8th amendment right was violated by the exorbitant and inexcusable

    amount oftime Plaintiff was made to suffer mental and emotional distress,

    financial ruin, and defamation stemming from the widespread publication of

    the allegations in case number CR-1800318. (1). Because the allegations

    against Plaintiff are published and available to potential employers during

    background checks, it has made it nearly impossible for Plaintiffto hold

    steady, meaningful employment. Because ofthe allegations against Plaintiff,

    Plaintiff has been made to work remedialjobs when possible. Despite Plaintiff

    being college educated the public stigma ofthe allegations against Plaintiff

    have made it impossible for Plaintiffto obtain any employment that

    compliments Plaintiff's credentials;       (2). Because ofthe restraints on

    PlaintifTs liberty due to the bond conditions applied to Plaintiff, Plaintiff has

    not been allowed to utilize social media. Due to the growing use of social

    media by employers Plaintiff has suffered more detriment. This ban on

    PlaintifTs use of social media has caused Plaintiff further injury in the form of

    distress from not being able to maintain family and friend relationships/

    connections;(3). Another bond condition that Plaintiff has been made to suffer

    for nearly 5 years is not being able to be around anyone under the age of 18.

Attachment 3                                                             Page 11 of 12
    Case 2:19-cv-00130-LGW-BWC Document 1-4 Filed 10/22/19 Page 12 of 12

Attachment 3: Facts, Summary, Legal Claims


   This bond condition made it impossible for Plaintiffto live at home with his

   wife and stepson, who, at the time, was 10 years ofage. This led to Plaintiff

   financially having to support Plaintiff's home with Plaintiff's wife and stepson,

   Plaintiffs own children, and a home for Plaintiffs self. These added financial

    burdens eventually led to financial ruin for Plaintiff. These same financial

   burdens, along with Plaintiff being banned fi^om Plaintiff's own household,

   destroyed Plaintiff's marriage. This bond condition has also made it

   impossible for Plaintiffto work/socialize in any environment where minors

   fi-equent or maintain and/or begin family and romantic relationships. Plaintiff

    has been made to suffer these burdens and restraints on Plaintiffis liberty for

   nearly 5 years. Plaintiff has been denied Plaintiffs fair day in court that is

   promised to Plaintiff by the United States Constitution. IfPlaintiff would have

   died during this most exorbitant amount oftime this allegation would have

   been tied to Plaintiffs name for all eternity. By denying Plaintiff an

    opportunity to clear Plaintiffs name for nearly 5 years all Defendants involved

    have robbed Plaintiff ofkey elements necessary to defend Plaintiff.




Attachment 3                                                            Page 12 of 12
